 WEST TEXAS UTILITIES COMPANY267WEST TEXAS UTILITIES COMPANYandINTERNATIONAL BROTHERHOODOF ELECTRICALWORKERS, LooALs Nos. 898, 920, AND 1044, AFL,PETITIONER.Case No. 16-RC-812. July 18,195,?Second Supplemental Decision and DirectionPursuant to a Decision and Direction of Election issued by theNational Labor Relations Board," an election by secret ballot was con-ducted in the above-entitled proceeding on December 19 and 20, 1951,under the direction and supervision of the Regional Director,for theSixteenth Region.Thereafter a tally of ballots was furnished theparties, which showed that of the 152 votes cast, 59 valid ballots werecast for the Petitioner, 47 valid ballots were cast against the Petitioner,45 ballots were challenged, and 1 void ballot was cast.On December 28, 1951, the Employer filed objections to conductaffecting the result of the election, and to the conduct of the election.On January 8, 1952, the Regional Director issued his report on ob-jections to the election and challenged ballots, and on January 25,1952, the Employer filed exceptions thereto.Thereafter, on February 15, 1952, upon consideration of the Re-gional Director's Report and the exceptions thereto, the Board issueda Supplemental Decision, Direction, and Order,2 (1) sustaining thechallenges to 12 of the 45 challenged ballots,3 in accordance with theRegional Director's recommendations, and in the absence of any ex-ceptions thereto by either party; (2) in accordance with the RegionalDirector's recommendations, and absent any exceptions thereto, over-ruling the challenges to 3 of the remaining challenged ballots,4 anddirecting that these ballots be opened and counted; (3) remandingthe proceeding to the Regional Director, directing that a hearing beheld on the issues raised by the Employer's exceptions with respect tothe remaining 30 challenged ballots,5 and directing that the hearingofficer prepare and serve upon the parties a report containing resolu-tions of the credibility of witnesses, findings of fact, and recommenda-tions as to the disposition of said challenged ballots; and (4) reservingany ruling on the Employer's objections to the election, pending finalaction on the challenged ballots.,'197 NLRB 184.s 98 NLRB 157.See scheduleA attachedto the Supplemental Decisionof February 15, 1952.See schedule B attached to the Supplemental Decisionof February 15, 1952.See scheduleC attachedto the Supplemental Decisionof February15, 1952.6 Ruling onthese objections is further reserved pending the openingand counting of thechallengedballotswhich are hereinafter directed to be opened and counted.100 NLRB No. 46. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDA hearing was held between March 17 and 26, 1952, before RichardC. Keenan, hearing officer.On June 4,1952, the hearing officer issuedand duly served upon the, parties his report with respect to the 30challenged ballots, recommending that the challenges be sustained asto the ballots of the 17 employees listed in schedule I attached hereto,and that as to the ballots of the 13 employees listed in schedule IIattached hereto, the challenges be overruled.The Petitioner filed exceptions to the hearing officer's recommenda-tions with respect to 5 of the challenges, and the Employer filed excep-tion to his recommendations as to 14 of the remaining challengedballots.The Employer also filed a motion to reopen the hearing forthe purpose of submitting further evidence or affidavits.We' hereby deny the Employer's motion to reopen inasmuch as itappears that the further evidence or affidavits which the Employerproposes to adduce would be merely cumulative and repetitious.'1'lleEmployer's ExceptionsThe Employer's original exceptions to the Regional Director'srecommendations on the challenged ballots had raised the issue ofthe eligibility to vote of those employees of the Employer who spendpart of their working time in operating or maintaining the Employ-er's Diesel engines.The Employer had contended in those exceptionsthat such employees were, generally speaking, eligible to vote. In itsSupplemental Decision of February 15, 1952, the Board had statedthat "only such of those employees asregularlydevotea substantialpart of their time to the maintenance or operations of Diesel engines"would be deemed eligible.Applying this test, the hearing officer, in his report, found that theemployees listed in schedule I did not regularly devote a substantialpart of their time to the operation or maintenance of Diesel enginesand accordingly recommended that their ballots not be opened orcounted.As to the employees listed in schedule II, the hearing officerfound that they did regularly devote a substantial part of their timeto the operation or maintenance of Diesel engines, and therefore rec-ommended that their ballots be opened and counted.The Employer excepts to the hearing officer's recommendations withrespect to 13 of the employees in schedule I,8 contending that theyshould have been found to be eligible, on the following grounds:4 Pursuant to Section 3 (b) of the National Labor RelationsAct, theBoard has delegatedits powers in connection with this case to a three-member panel[Chairmgn Herzog andMembers Styles and Peterson].8These 13 comprise all the employees in schedule I except L. M. Smith, J. A. Bettis, M. C.Bell, and Luciana Rodriquez. WEST TEXAS UTILITIES COMPANY269(1)That inasmuch as these 13 employees were hired primarily be-cause of their ability to operate and maintain Diesel engines, and thatis their most important function, they should be deemed eligible, how-ever slight their employment in such work.The Employer would, ineffect, substitute a qualitative test for the quantitative test heretoforeapplied by the Board in determining the eligibility of employees whowork only part of their time in jobs falling within the unit.Thiscontention of the Employer is rejected as contrary to Board precedent,and particularly in view of the express finding in the SupplementalDecision herein that eligibility in this case depended on substantialityand regularity of employment in Diesel work.(2)That, in any event, under theOcala Star Bannerdecision,"substantialityof employment is immaterial, the only requirement foreligibility being, in effect, that the employees beregularlyemployedwithin the unit.We do not so construe that decision.Moreover, in theSupplemental Decision herein, as already stated, the Board hasalready resolved this question contrary to the Employer's contention.(3)That the hearing officer's findings that the 13 employees inschedule I covered by the Employer's exceptions do not regularlyspend a substantial part of their time on Diesel operation or mainte-nance are erroneous, because, in making these findings, the hearingofficer improperly rejected the oral testimony of the employees andtheir supervisors as to the extent of their employment in Diesel work,and relied solely on summaries of daily time records prepared by theemployees, showing the proportion of their time spent on Diesel opera-tion and maintenance.The hearing officer, while finding that thesetime records did not reflect all the time actually spent on Diesel work,concluded that the records were more reliable than estimates made atthe hearing by the employees and their supervisors.This conclusionseems proper in view of the fact that the time records were made bythe employees contemporaneously with their performance of the Dieselwork, and were not prepared with a view to influencing the Board's'decision in this case, but solely for cost accounting purposes and tocomply with the regulations of the Federal Power Commission. Inany event, it would be contrary to our usual practice to set aside thehearing officer's resolution of questions of credibility, unless they werecontrary to the clear preponderance of the evidence.We find no suchwarrant in this record for reversing the hearing officer's findings.Wewill therefore adopt his recommendation that the challenges to theballots of these 13 employees be sustained. In the absence of exceptionsthereto, we will also adopt his recommendation that the challenges tothe remaining 4 employees listed in schedule I be sustained.9 97 NLRB 384. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer excepts also to the hearing officer's recommendationthat the challenge to the ballot of A. M. Coplen be overruled.Thisemployee testified that he spent most of his time in painting and othermaintenance work around the Diesel plant.While evidence ofanother employee tended to contradict this testimony, the resolutionof this conflict in testimony was within the province of the hearingofficer.We will, therefore, adopt the hearing officer's recommendationthat Coplen's ballot be opened and counted.The Petitioner's ExceptionsThe Petitioner excepted to the hearing officer's recommendation thatthe Board overrule the challenges to the ballots of Chappell, McCreary,Lindsey, Valenzuela, and Drummond.These exceptions are basedprincipally on the Petitioner's disagreement with the hearing officer'sresolutions of questions of credibility.However, we find insufficientbasis in the record for disturbing the hearing officer's findings withrespect to these employees.We will, therefore, adopt the hearingofficer's recommendations with respect to these employees, and directthat their ballots be opened and counted.In the absence of any exceptions to the hearing officer's recommenda-tions that the ballots of the remaining employees listed in schedule IIbe opened and counted, we will adopt those recommendations.DirectionBy virtue of, and pursuant to, the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Section 102.61 of the National Labor Rela-tions Board Rules and Regulations, Series 6, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with West Texas Utili-ties Company, the Regional Director for the Sixteenth Region shall,pursuant to the Rules and Regulations of the Board set forth above,within ten (10) days from the date of this Direction, open and countthe ballots of the 13 employees listed in schedule II attached hereto,and thereafter prepare and cause to be served upon the parties arevised tally of ballots, including therein the count of the aforesaid13 ballots and of the 3 additional ballots heretofore directed to beopened and counted in the Supplemental Decision of February 15,1952.IT IS FURTtIER DIRECTED that if the revised tally of ballots shows thatthe Petitioner has won the election, the said Regional Director shallso report to the Board and refrain from issuing a certification ofrepresentatives to the Petitioner until after the Board has finallydisposed of the objections to the election filed by the Employer. THEE CHAIN BELT COMPANYSchedule I271V. L. SmithEugene AllisonR. L. WalkerL. M. SmithJ. A. BettisT. B. HendersonMiguel FrancoJose GonzalesLuciana RodriquezJames PriceC. L. ReavisC. L. MorrowF. H. WellingAcie HendersonM. C. BellH. L. JonesM. C. PowellSchedule IIW. A. CatesW. H. LindseyN. F. RobersonLewis R. TuckerW. E. RuleF. F. LoughranJuan R. UristaJohn MullinsA. M. CoplenW. B. McCrearyFrank DrummondJ. I. ChappellFrancisco ValenzuelaTHE CHAINBELT COMPANY,BALDWIN-DuCKWORI*+HDIVISION(SPRING-FIELD PLANT)andUNITEDSTEELWORKERSOF AMERICA, CIO, PETI-TIONER.Case No. 1-RC-761. July 18, 1962Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Sidney A. Coven, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent employees ofthe Employer.,3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner, which already represents a unit of productionand maintenance employees at the Employer's Springfield belt manu-facturing plant, now seeks to add to the unit a group of timekeepersand experimental machinery room employees who have not previouslybeen included in the unit.Both the Petitioner and the Employer re-quest that the Board direct an election to determine whether theseemployees wish to be represented by the Petitioner as part of the largerproduction and maintenance unit.We have previously included time-100 NLRB No. 42.